UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K (Mark one) x Annual Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended December 31, 2010 or o Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. For the transition period from to Commission File No.1-9035 Pope Resources, A Delaware Limited Partnership (Exact name of registrant as specified in its charter) Delaware 91-1313292 (State of Organization) (IRS Employer I.D. No.) 19245 Tenth Avenue NE, Poulsbo, WA98370 (Address of principal executive offices, Zip Code) Registrant's telephone number, including area code: (360) 697-6626 Securities registered pursuant to Section 12(b) of the Act: Title of each class Depositary Receipts (Units) Name of each exchange on which registered NASDAQ Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes o No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act. Yes o No x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period than the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (Section 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 in Rule 12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer x Non-Accelerated Filer o (Do not check if a smaller reporting company) Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in rule 12b-2 of the Act). Yes o No x At June 30, 2010, the aggregate market value of the non-voting equity units of the registrant held by non-affiliates was approximately $88,128,000 The number of the registrant’s limited partnership units outstanding as of February 18, 2011 was 4,376,912. Documents incorporated by reference:None Pope Resources, A Delaware Limited Partnership Form 10-K For the Fiscal Year Ended December 31, 2010 Index Part I Page Item 1. Business 3 Item 1A. Risk Factors 16 Item 1B. Unresolved Staff Comments 19 Item 2. Properties 19 Item 3. Legal Proceedings 20 Item 4. (RESERVED) 20 Part II Item 5. Market for Registrant’s Units, Related Security Holder Matters and Issuer Purchases of Equity Securities 21 Item 6. Selected Financial Data 24 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 26 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 51 Item 8. Financial Statements and Supplementary Data 52 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 79 Item 9A. Controls and Procedures 79 Item 9B. Other Information 80 Part III Item 10. Directors and Executive Officers of the Registrant 81 Item 11. Executive Compensation; Compensation Discussion & Analysis 85 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Security Holder Matters 96 Item 13. Certain Relationships and RelatedTransactions 98 Item 14. Principal Accountant Fees and Services 99 Part IV Item 15. Exhibits, Financial Statement Schedule 99 Signatures 2 PART I Item 1.BUSINESS OVERVIEW When we refer to “the Partnership,” “the Company,” “we,” “us,” or “our,” we mean Pope Resources, A Delaware Limited Partnership and its consolidated subsidiaries. References to notes to the financial statements refer to the Notes to the Consolidated Financial Statements of Pope Resources, A Delaware Limited Partnership included in Item 8 of this form. The Partnership currently operates in three primary business segments: (1) Fee Timber, (2) Timberland Management & Consulting, and (3) Real Estate.Fee Timber operations consist of growing and harvesting timber from our 175,000 acres of tree farms.The Timberland Management & Consulting segment represents business activity conducted to obtain timberland investments on behalf of our private equity funds as well as timberland and asset management services provided to third parties.Our Real Estate segment’s operations are focused on a portfolio of approximately 2,800 acres in the Puget Sound basin of Washington. This segment’s activities consist of efforts to enhance the value of our land by obtaining the entitlements and, in some cases, building the infrastructure necessary to enable further development.Further segment financial information is presented in Note 12 to our consolidated financial statements included in this report.Copies of the Partnership’s Securities Exchange Act reports and other information can also be found at www.poperesources.com.The information contained in or connected to our web site is not incorporated by reference into this Annual Report on Form 10-K and should not be considered part of this or any other report filed with or furnished to the SEC. DESCRIPTION OF BUSINESS SEGMENTS Fee Timber Operations. Our Fee Timber segment consists of the approximately 70,000-acre Hood Canal tree farm, located in the Hood Canal area of Washington, and the 44,000-acre Columbia tree farm located in southwest Washington, along with 61,000 acres of timberlands located in western Washington and western Oregon owned by the Funds. Management views the Hood Canal and Columbia tree farms as the Partnership’s core holdings, and manages them as a single operating unit.When we refer to these two tree farms we will describe them as the Partnership’s tree farms.We have owned the Hood Canal tree farm, substantially as currently comprised, since our formation in 1985, and we acquired the bulk of the Columbia tree farm in 2001. We will refer to tree farms owned by the Funds as the Funds’ tree farms.When referring to the Partnership’s and Funds’ tree farms together we will refer to them as the “Combined” tree farms.Our Fee Timber operations consist primarily of growing, harvesting, and marketing timber to both domestic and Pacific Rim markets.In addition, our tree farms generate other revenues from sources such as cell tower, brush, and mineral leases.Our Fee Timber segment produced 89%, 72%, and 84% of our consolidated revenue in 2010, 2009, and 2008, respectively. This segment also includes operations of ORM Timber Fund I, LP (Fund I) and ORM Timber Fund II, Inc. (Fund II, and collectively, the Funds), which are consolidated into our financial statements.Fund I acquired 24,000 acres of timberland in the fourth quarter of 2006, Fund II acquired 12,000 acres of timberland in the fourth quarter of 2009, and 25,000 acres in the last half of 2010. Our Timberland Management & Consulting segment earns management fees and incurs expenses resulting from managing property on behalf of third-party owners and investors.Since the launch of our timberland private equity fund strategy in 2003, the activities in this segment have consisted primarily of attracting third-party investment capital for the Funds and then acquiring and managing properties on the Funds’ behalf. Inventory.In the discussion below, inventory and projected harvest levels for the Partnership’s Hood Canal and Columbia tree farms is presented separately from timber inventory and harvest levels for the Funds.Timber volume is generally expressed in thousand board feet (MBF) or million board feet (MMBF). 3 We define “merchantable timber inventory” to mean timber inventory in productive timber stands that are 35 years of age and older. As of December 31, 2010, the tree farms’ (including the Funds) total merchantable inventory volume was estimated to be 649 MMBF, which compares to estimated merchantable timber inventory volume of 497 MMBF at December 31, 2009. Merchantable inventory of the Funds as of December 31, 2010 and 2009 was 335 MMBF and 155 MMBF, respectively. In 2010, total inventory on the Partnership’s tree farms decreased 28 MMBF as a result of the 2010 harvest of 42 MMBF partially offset by inventory growth and the shift of new age-class layers that have reached 35 years of age and, as such, are included in merchantable timber inventory.Total inventory for the Funds increased by 180 MMBF based primarily on the addition of 25,000 acres of Fund II lands, but also from inventory growth offset by the 2010 harvest of nearly 11 MMBF from the Funds. The Partnership’s merchantable inventory is spread among five-year age classes as follows (volumes in MMBF): December 31, Age Class Pulpwood Sawtimber Total Total 35 to 39 13 56 69 61 40 to 44 13 67 80 99 45 to 49 5 28 33 31 50 to 54 3 10 13 12 55 to 59 2 10 12 16 60 to 64 4 35 39 47 65+ 9 59 68 76 49 The Funds’ merchantable inventory is spread among age classes as follows (volumes in MMBF): December 31, Age Class Pulpwood Sawtimber Total Total 35 to 39 10 77 87 42 40 to 44 10 94 49 45 to 49 4 45 49 12 50 to 54 5 45 50 16 55 to 59 3 19 22 15 60 to 64 1 5 6 5 65+ 2 15 17 16 35 Timber inventory volume is updated annually.Of the timber stands older than 24 years, 10% to 20% are physically re-measured each year using a statistical sampling process called “cruising”.Adjustments are made for depletion of areas harvested, growth (using suitable growth and yield calculations), changes in acres and associated timber volume resulting from acquisitions, dispositions, and reclassification of acres as available or unavailable for harvest. The dominant timber species on the Partnership’s tree farms is Douglas-fir.Douglas-fir is noted for its structural characteristics that make it generally preferable to other softwoods and hardwoods for the production of construction grade lumber and plywood.In addition to Douglas-fir, other species on the Partnership’s tree farms include western hemlock, red alder, and western red cedar.The merchantable timber inventory from the Funds consists of a heavier mix of whitewoods, including western hemlock and spruce (other conifer). 4 The Partnership’s total merchantable timber inventory as of December 31, 2010 is distributed among species as follows (volumes in MMBF): Species 2010 Volume Percent of total Douglas-fir 72 % Western hemlock 38 12 % Western red cedar 15 5 % Other conifer 12 4 % Red alder 19 6 % Other hardwood 3 1 % Total % The Funds’ total merchantable timber inventory as of December 31, 2010 is distributed among species as follows (volumes in MMBF): Species 2010 Volume Percent of total Douglas-fir 58 % Western hemlock 90 27 % Western red cedar 3 1 % Other conifer 33 10 % Red alder 13 4 % Other hardwood 1 - % Total % The Partnership’s tree farms as of December 31, 2010 include approximately 114,000 acres.Of this total, approximately 95,000 acres are designated productive acres, meaning land that is capable of growing merchantable timber and where the harvesting of that timber is not constrained by physical, environmental or regulatory restrictions.The Funds’ tree farms as of December 31, 2010 totaled 61,000 acres, of which approximately 52,000 were designated productive acres.Readers will note in the acreage table below that 28% of the Partnership’s acreage and 25% of the Funds’ acreage is in the 25-34 year age classes, much of which will begin moving from premerchantable to merchantable timber inventory over the next five years.As of December 31, 2010, total productive acres are spread by timber age-class as follows: 5 Age 12/31/2010 12/31/2010 Class Partnership Acres % Fund I & II Acres % Clear-cut 2
